DETAILED ACTION
This office action is in response to the amendments filed on 4/6/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The applicant’s amendments filed on 4/6/2022, in response to the office action mailed 1/20/2022, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-8, 10-16, 18-21 and 23. Claims 7, 8 and 14 have been withdrawn as Non-Elected claims. Claims 9, 17, 22 and 24-26 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2018/0082988) in the view of Lin (US 2015/0035159).
With respect to Claim 1, Cheng shows (Fig. 18) most aspects of the current invention including a semiconductor package comprising:
a semiconductor chip (114) including a chip pad (122)
a lower redistribution structure (110) on the semiconductor chip, the lower redistribution structure including a lower redistribution insulating layer (108) and a lower redistribution pattern (106) electrically connected to the chip pad of the semiconductor chip;
a molding layer (130) on at least a portion of the semiconductor chip; 
a conductive post (112) in the molding layer, the conductive post having a bottom surface and a top surface, the bottom surface of the conductive post being in contact with the lower redistribution pattern of the lower redistribution structure 
However, Cheng does not explicitly disclose wherein the top surface of the conductive post having a concave shape.
On the other hand, Lin shows (Fig. 1-9) a semiconductor device, comprising a conductive post (18) in a molding layer (10’), the conductive post having a bottom surface and a top surface and wherein the top surface of the conductive post having a concave shape (18A) (par 14). Lin teaches doing so to use the concave surface as an alignment target which allows the step height to be easily aligned by lithographic tools such that the photoresist material can be patterned and located accurately in the photolithography process (par 16).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the top surface of the conductive post having a concave shape in the device of Cheng to use the concave surface as an alignment target which allows the step height to be easily aligned by lithographic tools such that the photoresist material can be patterned and located accurately in the photolithography process.
With respect to Claim 4, Cheng shows (Fig. 18) an upper redistribution insulating layer (160) including a first upper insulating layer (132) and a second upper insulating layer (140) that are sequentially stacked on the molding layer and the semiconductor chip; and an upper redistribution pattern including an upper conductive line pattern (138) and an upper conductive via pattern (146), the upper conductive line pattern being on a top surface of the first upper insulating layer (132) and the upper conductive via pattern being electrically connected to the upper conductive line pattern.
With respect to Claim 5, Cheng shows (Fig. 18) wherein the upper redistribution pattern further includes a plurality of upper conductive via patterns (146, 154) connected to the upper conductive line pattern, and wherein each of the plurality of upper conductive via patterns is in contact with the top surface of the conductive post.
With respect to Claim 10, Cheng shows (Fig. 18) wherein a top surface of the molding layer is coplanar with a top surface of the semiconductor chip.
With respect to Claim 11, Cheng shows (Fig. 18) wherein the molding layer includes an epoxy molding compound (par 21), and the conductive post includes copper (par 15)
Claims 2, 18, 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in the view of Lin and in further view of Chen (US 2015/0262909).
With respect to Claim 2, Cheng shows (Fig. 18) most aspects of the current invention. However, Cheng does not show wherein the top surface of the conductive post is at a lower level than a top surface of the molding layer.
On the other hand, Chen shows (See figs 14-16 for detailed view) a semiconductor package comprising a semiconductor chip (102), a molding layer (120) on at least a portion of the semiconductor chip, a conductive post (122) in the molding layer, the conductive post having a bottom surface and a top surface, and the conductive post having a rounded top surface, wherein the top surface of the conductive post is at a lower level than a top surface of the molding layer (par 37-38). Chen teaches doing so to reduce the stress applied to RDLs by the through-vias, improving the reliability of the resulting package (par 42).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have herein the top surface of the conductive post is at a lower level than a top surface of the molding layer in the device of Cheng which reduces the stress applied to RDLs by the through-vias, improving the reliability of the resulting package.
With respect to Claim 18, Cheng shows (Fig. 18) most aspects of the current invention including a semiconductor package comprising:
a lower redistribution structure (110) including a lower redistribution insulating layer (108) and a lower redistribution pattern (106)
a lower semiconductor chip (114) on a first surface of the lower redistribution insulating layer, the lower semiconductor chip being electrically connected to the lower redistribution pattern
a conductive post (112) on the first surface of the lower redistribution insulating layer, the conductive post being electrically connected to the lower redistribution pattern
a molding layer (130) on a side surface of the lower semiconductor chip and a side surface of the conductive post,
an upper redistribution structure (160) on the molding layer and the lower semiconductor chip, the upper redistribution structure including an upper redistribution insulating layer (132) and an upper redistribution pattern (138), the upper redistribution insulating layer being on the top surface of the conductive post, and the upper redistribution pattern penetrating a portion of the upper redistribution insulating layer and contacting the conductive post
wherein the conductive post (112) is between the lower redistribution structure (110) and the upper redistribution structure (160)
However, Cheng does not explicitly disclose wherein the top surface of the conductive post having a concave shape, the molding layer having a top surface at a higher level than the top surface of the conductive post.
On the other hand, Lin shows (Fig. 1-9) a semiconductor device, comprising a conductive post (18) in a molding layer (10’), the conductive post having a bottom surface and a top surface and wherein the top surface of the conductive post having a concave shape (18A) (par 14). Lin teaches doing so to use the concave surface as an alignment target which allows the step height to be easily aligned by lithographic tools such that the photoresist material can be patterned and located accurately in the photolithography process (par 16).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the top surface of the conductive post having a concave shape in the device of Cheng to use the concave surface as an alignment target which allows the step height to be easily aligned by lithographic tools such that the photoresist material can be patterned and located accurately in the photolithography process.
However, Lin does not explicitly disclose wherein the molding layer having a top surface at a higher level than the top surface of the conductive post.
On the other hand, Chen shows (See figs 14-16 for detailed view) a semiconductor package comprising a semiconductor chip (102), a molding layer (120) on at least a portion of the semiconductor chip, a conductive post (122) in the molding layer, the conductive post having a bottom surface and a top surface, and the conductive post having a rounded top surface, wherein the top surface of the conductive post is at a lower level than a top surface of the molding layer (par 37-38). Chen teaches doing so to reduce the stress applied to RDLs by the through-vias, improving the reliability of the resulting package (par 42).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have herein the top surface of the conductive post is at a lower level than a top surface of the molding layer in the device of Cheng which reduces the stress applied to RDLs by the through-vias, improving the reliability of the resulting package.
With respect to Claim 20, Cheng shows (Fig. 18) an upper semiconductor chip (170) on the upper redistribution structure, the upper semiconductor chip being electrically connected to the conductive post through the upper redistribution pattern.
With respect to Claim 21, Cheng shows (Fig. 18) wherein the upper redistribution pattern includes a plurality of upper conductive via patterns (146, 154) and each of the plurality of upper conductive via patterns penetrates a portion of the upper redistribution insulating layer and is electrically connected to the top surface of the conductive post.
With respect to Claim 23, Cheng shows (Fig. 18) wherein the upper redistribution pattern includes an upper seed layer, the upper seed layer including a first portion on side walls of the plurality of upper conductive via patterns and a second portion between the plurality of upper conductive via patterns and the top surface of the conductive post (par 25).
Allowable Subject Matter
Claims 12-16 are allowed. The prior art of record does not show the limitation reciting “wherein a corner portion of the molding layer is between the top surface of the molding layer and the inner wall of the molding layer and is chamfered or rounded.”
Claim Objections
Claims 3, 6, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814